DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because inner lids 22 are claimed and not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 2, 3, 6, 8, 9, 12, 13, 14-20 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, 
Line 13 "coupler position" should read "a coupler position".
Line 8 "securable cover having collar" should read "securable cover having a collar".
Line 11 “configured to received” should read “configured to receive”.
Regarding claim 2, "support position" should read "support positioned".
Regarding claim 3, 
"internally position" should read "internally positioned".
"said securable cover comprises a securable cover" should read "said securable cover comprises".
"house said cable" should read "house said locking cable".
Regarding claim 6, "internal lid" should read "internal lids".
Regarding claim 8, "the inner surface" twice and "the bottom surface" twice, should read "an inner surface" twice and "a bottom surface" twice.
Regarding claim 9, 
"a first and second locking cable" should read "a first and a second locking cable."
In light of the specification describing couplers, line 4 "a coupler position" should read "a coupler".
Regarding claim 12, "the inner surface" twice and "the bottom surface" twice, should read "an inner surface" twice and "a bottom surface" twice.
Regarding claim 13, 
Last line "said secondary compartment" should read "at least one secondary compartment".
Line 10 “configured to received” should read “configured to receive”.
Regarding claim 14, 
"internally position" should read "internally positioned".
"said securable cover comprises a securable cover" should read "said securable cover comprises".
"house said cable" should read "house said locking cable".
Regarding claim 17, first hash "at least one secondary compartment" should be omitted. See claim 13 objection.
Regarding claim 19, "the inner surface" twice and "the bottom surface" twice, should read "an inner surface" twice and "a bottom surface" twice.
Regarding claim 14-20, "The system of" should read "The mug of" because "the system" would otherwise refer to claim 1, as claims 2 through 8 already do.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claim 6, there is insufficient antecedent basis for “said inner receptacle and/or receptacle”, particularly for the last term understood to be intended as equivalent to “and/or said … receptacle”. Note that although antecedent basis has been provided for an inner receptacle (per parent Claim 1), there is insufficient antecedent basis for another, separate, “receptacle” which would have permitted the use of “said inner receptacle and/or receptacle. Furthermore, the recitation “and/or receptacle” provides indefinite options in light of the specification combined with the broad nature of “receptacle”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 9, 13, 14, 15, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat 9616313 issued to Townsend (hereinafter “Townsend”).
Regarding claim 9, Townsend teaches a securable container comprising: 
- an outer shell (rigid hollow tube 102, Fig 1, with outer surface of cap 106 when in the closed position)
- a securable cover (cap 106, Fig 2) configured to be coupled with a first lock (groove 208) positioned on said outer shell by a coupler (see objection above; tongue 202, couples cap 106 on outer shell via groove 208) position; 
- a first (portion of strap 112 with 402) and second (portion of strap 112 with 404) locking cable secured to said outer shell by at least one cable anchor (loop 402, anchors the cable to feature 206 within the outer shell 102); 
- a cable lock (circumferential portion of rod 206 secures both portions of strap 112) configured to secure said first and second locking cable; and 
- optionally (examiner interprets “optionally” as non-ambiguous [MPEP 2173.05(h) II] “with or without” and chooses “with”) an end cap (cap 108, Fig 1) positioned over at least one secondary compartment (second compartment, col 3, line 18) and secured to said outer shell by a second lock (circumferential portion of rod 302, Fig 4C).

Regarding claim 13, Townsend teaches a multi-purpose travel mug (storage apparatus 100 is capable of a water tight seal [claim 6] therefore can hold beverages as mugs do) having hidden secure storage (first compartment, col 3, line 15 with cap 106 and cap 108) comprising: 
- an outer shell (rigid hollow tube 102, Fig 1, with outer surface of cap 106 when in the closed position); 
- a securable cover (cap 106, Fig 2) configured to be coupled with said outer shell; 
- a locking cable (strap 112, Fig 1) coupled with said securable cover having collar (loop 402, Fig 4A) configured to be coupled with an integrated locking mechanism (assembly of 206,208,202,204,210) on said outer shell, wherein said integrated locking mechanism further comprises: 
- a lock (circumferential portion of rod 206) positioned on said outer shell and configured to received and secure (col 4, lines 34,35) said collar of said locking cable; 
- coupler (tongue 202 with the rim wall of 106 on which it resides, Fig 2) position on said securable cover aligned with said lock forming (space 406 is fully formed by 206 in Fig 4A and when 106 is placed on the end 104) a collar aperture (space 406, Fig 4A) configured to allow said collar of said locking cable to be inserted into said lock (col 4, lines 33-37); and 
- a release (push button 204) configured to release said collar. 
- an end cap (cap 108, Fig 1) positioned over said secondary compartment (see objection above; second compartment, col 3, line 18).

Regarding claim 14, Townsend further teaches said securable cover (cap 106, Fig 2) comprises a securable cover (see objection above) having a cable aperture (handle of cover has an aperture, Fig 4A) and internally position cable channel (groove on cap 106 seen in Figure 1) configured to house (the groove recession can be a channel that can accommodate the strap when or if it is removed for storage) said cable internally within said securable cover.

Regarding claim 15, Townsend further teaches a coiling mechanism (radial portion of rod 206 on the free end, Fig 4A) positioned within said securable cover (within  groove in cap 106 in the closed position) and responsive to said locking cable (radial portion of cap 106 moves in coiling circumferential manner with strap 112, thus it is characterizable as a “coiling mechanism”).

Regarding claim 16, Townsend further teaches said lock (circumferential portion of rod 206,208,202,210) comprises a combination lock (210, col 3, line 46).

Regarding claim 18, Townsend further teaches one or more internal lid (Examiner chooses one lid, bottom extrusion portion of cap 106) configured to be secured over said inner receptacle (first compartment, col 3, line 15) and/or receptacle.

Regarding claim 20, Townsend further teaches said end cap (cap 108) is secured with said outer shell (rigid hollow tube 102, with outer surface of cap 106 when in the closed position) with a lock (lock 210 on cap 108; col 3, line 67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20180339809 issued to Dinihanian (hereinafter “Dinihanian”) in view of US Pub 20090026213 issued to McCarthy (hereinafter “McCarthy”).
Regarding claim 1, Dinihanian teaches a multi-purpose securable beverage container system (article holder 100, Fig 2; capable of securing both ends of a hollow tube capable of holding articles including a cup, mug, or canned beverage) comprising: 
- an outer shell (case 102, Fig 2) having at least one secondary compartment (interior cavity 103b, spec; which is represented as 1036 at end 106, Fig 2); 
- an inner receptacle (interior cavity 103a at end 104, Fig 2) positioned within said outer shell; 
- a securable cover (cap 108) configured to be coupled with said outer shell; 
tethered living hinge 118) coupled with said securable cover having collar (rim wall of 108 with lip 117) configured to be coupled with an integrated locking mechanism (flexible latch 113 with hooking notch 121) on said outer shell, 
    wherein said integrated locking mechanism further comprises: 
- a lock (hooking notch 121 performs locking function with the lip 117 portion of the collar) positioned on said outer shell and configured to received and secure said collar of said locking cable; 
- coupler (lip 117) position on said securable cover aligned with said lock forming a collar aperture configured to allow said collar of said locking cable to be inserted into said lock; and 
- a release (flexible end effector portion of 113 is finger-operable [0054] first sentence) configured to release said collar. 
- an end cap (cap 110) positioned over said secondary compartment.

But lacks a vessel positioned within said inner receptacle. McCarthy, however, teaches a vessel (container 10, Fig 4; similar to the vessel, capable of being positioned within a receptacle; for beverages, abstract, and a lid, [0008]; with insulating portion 20).

The purpose of the vessel is to more safely hold hot beverages (abstract) to protect the consumer and hold temperature longer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 8, Dinihanian further teaches a spike surface (spike on a surface in Fig 9; examiner further observes Fig 9, [0070] 912 is not different from 112 in Fig 2 and will not therefore be considered another embodiment) on at least one of (examiner chooses “one” to be the outer shell): 
- the inner surface of said securable container; 
- the inner surface of said one or more internal lids; 
- the bottom surface (surface near the bottom of case 102, Fig 2) of said outer shell (case 102); and 
- the bottom surface of said inner receptacle and/or said vessel.

Claims 1-7, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9616313 issued to Townsend (hereinafter “Townsend”) in view of US Pub 20090026213 issued to McCarthy (hereinafter “McCarthy”).

Regarding claim 1, Townsend teaches a multi-purpose securable beverage container system (portable storage apparatus 100, abstract; capable of securing both ends of a hollow tube capable of holding a cup, mug, or canned beverage) comprising: 
- an outer shell (rigid hollow tube 102, Fig 1, with outer surface of cap 106 when in the closed position) having at least one secondary compartment (second compartment, col 3, line 18); 
- an inner receptacle (first compartment, col 3, line 15) positioned within said outer shell; 
- a securable cover (cap 106, Fig 2) configured to be coupled with said outer shell; 
- a locking cable (strap 112, Fig 1) coupled with said securable cover having collar (loop 402, Fig 4A) configured to be coupled with an integrated locking mechanism (assembly of 206,208,202,204,210) on said outer shell, 
    wherein said integrated locking mechanism further comprises: 
- a lock (circumferential portion of rod 206,208,202,210) positioned on said outer shell and configured to received and secure (col 4, lines 34,35) said collar of said locking cable; 
- coupler (tongue 202 with the rim wall of 106 on which it resides, Fig 2) position on said securable cover aligned with said lock forming (space 406 is fully formed by 206 in Fig 4A and when 106 is placed on the end 104) a collar aperture (space 406, Fig 4A) configured to allow said collar of said locking cable to be inserted into said lock (col 4, lines 33-37); and 
push button 204) configured to release said collar. 
- an end cap (cap 108, Fig 1) positioned over said secondary compartment.

But lacks a vessel positioned within said inner receptacle. McCarthy, however, teaches a vessel (container 10, Fig 4; similar to the vessel, capable of being positioned within a receptacle; for beverages, abstract, and a lid, [0008]; with insulating portion 20).

The purpose of the vessel is to more safely hold hot beverages (abstract) to protect the consumer and hold temperature longer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cylindrical receptacle of Townsend to place the cylindrical beverage container as taught by McCarthy in order to further insulate and safely secure the container. Additionally and in the alternative, a person of ordinary skill in the art would have appreciated the advantage of extending the usability/functionality of Townsend’s original receptacle to result in a modified container system advantageously accommodating a wider variety of contents including a vessel like McCarthy’s.

Regarding claim 2, the container system of Townsend/McCarthy  as detailed above already includes all limitations, including a vessel support (insulating portion 20) position around said vessel (container 10, Fig 4; similar to the 

Regarding claim 3, Townsend further teaches said securable cover (cap 106, Fig 2) comprises a securable cover (see objection above) having a cable aperture (handle of cover has an aperture, Fig 4A) and internally position cable channel (groove on cap 106 seen in Figure 1) configured to house (the groove recession can be a channel that can accommodate the strap when or if it is removed for storage) said cable internally within said securable cover.

Regarding claim 4, Townsend further teaches a coiling mechanism (radial portion of rod 206 on the free end, Fig 4A) positioned within said securable cover (within  groove in cap 106 in the closed position) and responsive to said locking cable (radial portion of cap 106 moves in coiling circumferential manner with strap 112).

Regarding claim 5, Townsend further teaches said lock (circumferential portion of rod 206,208,202,210) comprises a combination lock (210, col 3, line 46).

Regarding claim 6, Townsend further teaches one or more internal lid (Examiner chooses one lid, bottom extrusion portion of cap 106) configured to be secured over said inner receptacle (first compartment, col 3, line 15) and/or receptacle.

Regarding claim 7, Townsend further teaches said end cap (cap 108) is secured with said outer shell (rigid hollow tube 102, with outer surface of cap 106 when in the closed position) with a lock (lock 210 on cap 108; col 3, line 67 where “same mechanism” is the locking mechanism cited in parent claim 1).

Regarding claim 10, Townsend/McCarthy further teaches an inner receptacle (first compartment, col 3, line 15) positioned within said outer shell (rigid hollow tube 102, Fig 1, with outer surface of cap 106 when in the closed position); a vessel (McCarthy, container 10, Fig 4; similar to the vessel, capable of being positioned within a receptacle; for beverages, abstract, and a lid, [0008]; with insulating portion 20) positioned within said inner receptacle.

Regarding claim 11, Townsend further teaches one or more internal lid (Examiner chooses one lid, bottom extrusion portion of cap 106) configured to be secured over said inner receptacle (first compartment, col 3, line 15) and/or receptacle.

Regarding claim 17, Townsend further teaches at least one secondary compartment (second compartment, col 3, line 18); an inner receptacle (first compartment, col 3, line 15) positioned within said outer shell (rigid hollow tube 102, Fig 1, with outer surface of cap 106 when in the closed position),

But lacks a vessel positioned within said inner receptacle. McCarthy, however, teaches a vessel (container 10, Fig 4; similar to the vessel, capable of being positioned within a receptacle; for beverages, abstract, and a lid, [0008]; with insulating portion 20).

The purpose of the vessel is to more safely hold hot beverages (abstract) to protect the consumer and hold temperature longer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cylindrical receptacle of Townsend to place the cylindrical beverage container as taught by McCarthy in order to further insulate and safely secure the container. Additionally and in the alternative, a person of ordinary skill in the art would have appreciated the advantage of extending the usability/functionality of Townsend’s original receptacle to result in a modified container system advantageously accommodating a wider variety of contents including a vessel like McCarthy’s.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9616313 issued to Townsend (hereinafter “Townsend”) in view of US Pub 20180339809 issued to Dinihanian (hereinafter “Dinihanian”).

Regarding claim 12, Townsend lacks teaching a spike surface on one of many surfaces. Dinihanian, however, teaches a spike surface (spike on a surface in Fig 9; examiner further observes Fig 9, [0070] 912 is not different from 112 in Fig 2 and will not therefore be considered another embodiment) on at least one of (examiner chooses “one” to be the outer shell): 
- the inner surface of said securable container; 
- the inner surface of said one or more internal lids; 
- a bottom surface (surface near the bottom of case 102, Fig 2) of an outer shell (case 102); and 
- the bottom surface of said inner receptacle and/or said vessel.

The purpose of putting a spike on the outer shell is for screw mounting to a larger device ([0023]) to advantageously offload the user by storing smaller readily accessible items inconspicuously on the go ([0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer shell surface of Townsend with a spike on a surface as taught by Dinihanian in order to advantageously offload the user by storing smaller readily accessible items inconspicuously on the go.

Regarding claim 19, Townsend lacks teaching a spike surface on one of many surfaces. Dinihanian, however, teaches a spike surface (spike on a surface in Fig 9; examiner further observes Fig 9, [0070] 912 is not different from 112 in Fig 2 and will not therefore be considered another embodiment) on at least one of (examiner chooses “one” to be the outer shell): 

- the inner surface of said one or more internal lids; 
- a bottom surface (surface near the bottom of case 102, Fig 2) of an outer shell (case 102); and 
- the bottom surface of said inner receptacle and/or said vessel.

The purpose of putting a spike on the outer shell is for screw mounting to a larger device ([0023]) to advantageously offload the user by storing smaller readily accessible items inconspicuously on the go ([0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer shell surface of Townsend with a spike on a surface as taught by Dinihanian in order to advantageously offload the user by storing smaller readily accessible items inconspicuously on the go.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)2724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731